       Case: 1:19-cv-02446-SO Doc #: 10 Filed: 03/16/20 1 of 2. PageID #: 71




                           UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



JEFF DEFIORE,                                  )       Case No. 1:19 cv 2446

   Plaintiffs,                                 )

                                               )       JUDGE SOLOMON OLIVER, JR.
-vs-
                                               )

YOUNGSTOWN METROPOLITAN                            )    REPORT OF PARTIES
HOUSING AUTHORITY, et al.,                              PLANNING MEETING
                                               )
   Defendants.
                                               )


       1. Pursuant to Fed.R.Civ. P. 26(f) and LR 16.3(b)(3), a meeting was held on March 16,
2020 via telephone and was attended by:

Kenneth D. Myers, counsel for plaintiff;

Darrell A. Clay, counsel for all defendants.

       2. The parties will exchange Rule 26(a)(1) pre-discovery disclosures by April 15, 2020.

       3. The parties recommend the following track: Standard.

       4. The case is suitable for Mediation after some discovery.

       5. The parties do not consent to the jurisdiction of the United States Magistrate Judge
pursuant to 28 U.S.C. Section 636(c).

       6. Recommended Discovery Plan:




                                               -1-
       Case: 1:19-cv-02446-SO Doc #: 10 Filed: 03/16/20 2 of 2. PageID #: 72



       (a) Subject, nature and extent of discovery: The parties will exchange interrogatories and
requests for production, and do depositions of relevant witnesses on the issues of liability and
damages.

       (b) Discovery cut-off date: July 31, 2020.

       7. Recommended dispositive motion date: August 31, 2020.

        8. Recommended cut-off date for amending the pleadings and/or adding additional
parties: May 11, 2020.

       9. Recommended date for a Status Hearing: June 18, 2020.

       10. Other matters for the attention of the Court: None.



                                            /s/Kenneth D. Myers
                                             KENNETH D. MYERS

                                            Attorney for plaintiffs

                                             /s/Darrell A. Clay
                                             DARRELL A. CLAY

                                              Attorney for defendant




                                               -2-
